         Case 1:20-cv-00675-ADA Document 24 Filed 06/26/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

BCS SOFTWARE, LLC,

               Plaintiff,                               Case No. 6:19-cv-00728-ADA
v.
                                                         JURY TRIAL DEMANDED
ITRON, INC.,

               Defendant.


            ORDER GRANTING ITRON, INC.’S UNOPPOSED MOTION FOR
               INTRA-DISTRICT TRANSFER PURSUANT TO § 1404(A)


       This Court, having considered Itron, Inc.’s Unopposed Motion for Intra-District Transfer

Pursuant to § 1404(a) hereby orders that the motion is GRANTED.

       It is hereby ORDERED that the above-captioned case be transferred from the Waco

Division to the Austin Division of the Western District of Texas and remain on the docket of the

Honorable Alan D Albright.

                    26th
       SIGNED this _______        June
                           day of _______________, 2020.


                                            _____________________________________
                                            HONORABLE ALAN D ALBRIGHT
                                            UNITED STATES DISTRICT JUDGE




WEST\290897588.1
